



Exhibit 10.1                                        


Date: 4/15/2016        
MIKE GAGNET ROANOKE GAS COMPANY 519 KIMBALL AVE., N.E.
P.O.
BOX 13007

ROANOKE, VA 24016




RE: Amendment No. 46 to GasTransportation Agreement Dated December 1, 1993
Service Package No. 5487-FTATGP




Dear MIKE GAGNET:


TENNESSEE GAS PIPELINE COMPANY, L.L.C. and ROANOKE GAS COMPANY (ROANOKE GAS
COMPANY) agree to amend the Agreement effective Apr 1, 2017, to renew the
agreement through October 31, 2022 and discount the associated rate. The Primary
Meters and Associated Meter Quantities will remain unchanged as reflected in the
attached Exhibit A.


Except as amended herein, all terms and provisions of the Agreement shall remain
in full force and effect as written.


If the foregoing is in accordance with your understanding of the Agreement,
please so indicate by signing and returning to my attention both originals of
this letter. Upon Tennessee's execution, an original will be forwarded to you
for your files.


Should you have any questions, please do not hesitate to contact me at (713)
369-9871.
Best regards, NaTarsua N. Player
Sr. Account Representative
Transportation Services






--------------------------------------------------------------------------------






Date: 4/15/2016        


ROANOKE GAS COMPANY
Date: 4/15/2016
Page 2
Contract number: 5487-FTATGP
Amendment number: 46
Amendment effective date: Apr 1, 2017




TENNESSEE GAS PIPELINE COMPANY, L.L.C.


By: /s/ Sital Mody    
Agent and Attorney-in-Fact






ROANOKE GAS COMPANY


By: /s/ John S. D’Orazio


Title: President & CEO


Date: 12 May 2016




--------------------------------------------------------------------------------






GAS TRANSPORTATION AGREEMENT
(For Use Under FT-A Rate Schedule)
 
EXHIBIT A
AMENDMENT NO. 46
TO GAS TRANSPORTATION AGREEMENT
DATED December 1, 1993
BETWEEN
TENNESSEE GAS PIPELINE COMPANY, LLC
AND
ROANOKE GAS COMPANY
 
Amendment Effective Date: April 1, 2017
 
 
 
 
 
 
 
 
Service Package: 5487-FTATGP
 
 
 
 
 
 
 
 
Service Package: TQ:9326 Dth
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BEGINNING DATE
ENDING DATE
TQ
4/1/2017
10/31/2022
9,326
 
 
 
 
 
 
 
 
 
 
 
BEGINNING DATE
ENDING DATE
METER
METER NAME
INTERCONNECT PARTY NAME
COUNTY
ST
ZONE
R/D
LEG
METER-TQ
4/1/2017
10/31/2022
412033
MARLIN/TGP CARTHAGE TRANSPORT PANOL
MARLINE MIDSTREAM
PANOLA
TX
O
R
100


708
4/1/2017
10/31/2022
412400
ETC/KR/TGP KING RANCH JIM WELLS
ETC KR PIPELINE
JIM WELLS
TX
O
R
100


2000
4/1/2017
10/31/2022
412882
KINETICA/TGP PORT SULPHUR PLAQUEMIN
 
PLAQUEMINES
LA
L
R
500


1500
4/1/2017
10/31/2022
412883
KINETICA/TGP COCODRIE 523
 
TERREBONNE
LA
L
R
500


1995
4/1/2017
10/31/2022
420289
ETNG/TGP GREENBRIER TN 2 (DUAL ROBE)
EAST TENNESSEE NATURAL GAS
ROBERTSON
TN
1
D
500


9326
4/1/2017
10/31/2022
450303
TGP/TGP GRAND CHENIER STRADDLE PLAN
 
CAMERON
LA
L
R
800


1624
4/1/2017
10/31/2022
460017
STORAGE - BEAR CREEK
TENNESSEE GAS PIPELINE
NATCHITOCHES
LA
1
R
100


310
4/1/2017
10/31/2022
460020
STORAGE - PORTLAND -PA
TENNESSEE GAS PIPELINE
SUMNER
TN
1
R
100


211
4/1/2017
10/31/2022
460025
STORAGE - PORTLAND - MA
TENNESSEE GAS PIPELINE
SUMNER
TN
1
R
100


978



Number of Receipt Points: 8
Number of Delivery Points: 1










--------------------------------------------------------------------------------







Other Provisions Permitted By Tariff Under the Applicable Rate Schedule and/or
General Terms and Conditions and Pursuant to Article XXXVI of the General Terms
and Conditions of Tennessee's FERG Gas Tariff:




Contractual ROFR




Notwithstanding anything in Article V, Section 4.1of the General Terms and
Conditions ("GT&C") of Transporter's Tariff to the contrary, Shipper shall have
the right to extend this Agreement beyond the Primary Term pursuant to the
right-of-first-refusal procedures set forth in Article V, Section 4.2 of the
GT&C of Transporter's Tariff; provided, however, that unless Shipper elects upon
one year's prior written notice to Transporter to terminate this Agreement or to
request a lesser extension term, this Agreement will automatically extend upon
the expiration of the Primary Term for a term of five years at Transporter's
then applicable maximum recourse rate.








Note: Exhibit A is a reflection of the contract and all amendments as of the
amendment effective date.












--------------------------------------------------------------------------------








Additional Information




April 15, 2016




Roanoke Gas Company 519 Kimball Avenue, N.E. Roanoke, VA 24016


Attention: Mike Gagnet


RE:    Discounted Rate Agreement
Rate Schedule FT-A Service Package No. 5487


Dear Mike:


In response to the request of Roanoke Gas Company ("Roanoke") and pursuant to
Section 5.1 of Tennessee Gas Pipeline Company, L.L.C.'s ("Tennessee") Rate
Schedule FT-A, Tennessee hereby agrees to adjust its then applicable Rate
Schedule FT-A transportation rates for service provided under the
above-referenced gas transportation agreement as follows:


1.
a) If Roanoke attempts to apply this Discounted Rate Agreement to any volumes
and/or to any points not eligible for the discount and thereby fails to pay
correctly invoiced and undisputed amounts, then, if such failure is not cured
within thirty days of provision of notice by Tennessee to Roanoke of such
failure, Tennessee shall have the right, in its sole discretion, to immediately
terminate this Discounted Rate Agreement with Roanoke and/or to assess, from the
date of such violation of the terms of this Discounted Rate Agreement , the
applicable maximum rate on all transactions occurring under the Service Package
for the month(s) in which such limits were exceeded.



b)
For the period commencing April 1, 2017, and extending through October 31, 2022,
for gas delivered by Tennessee on behalf of Roanoke to any Zone 0 or Zone U1
delivery meter under the above referenced gas transportation agreement, the
applicable Rate Schedule FT-A rates for volumes received by Tennessee from any
Zone O or Zone U1 meter will be:



i)
A monthly reservation rate equal to the lesser of (i) $4.5724 per Dth, or (ii)
Tennessee's maximum applicable monthly reservation rate.







--------------------------------------------------------------------------------












ii)
A daily commodity rate of Tennessee's maximum applicable commodity rate.



c)
These rates apply to all secondary receipts and deliveries in the paths and
zones described above. In addition, Shipper shall also cable Fuel and Loss
Retention (F&LR) and Electric Power Cost Recovery (EPCR) charges and all
applicable surcharges specified in Tennessee's FERC Gas Tariff, as may be in
effect from time to time ("Tariff') .



d)
Receipts from and/or deliveries to points other than those listed above during
the term of this Discounted Rate Agreement shall result in Roanoke being
assessed Tennessee's maximum reservation rate under Rate Schedule FT-A for the
primary path divided by the number of days in the month for the entire gas
transportation agreement TO on the day(s) of such deliveries and Tennessee's
maximum daily commodity rates under Rate Schedule FT-A as well as the applicable
F&LR and EPCR charges and all surcharges under Rate Schedule FT-A



2.
If any terms of this Discounted Rate Agreement are disallowed by any order,
rulemaking, regulation or policy of the Federal Energy Regulatory Commission,
Tennessee may immediately terminate this Discounted Rate Agreement. If any terms
of this Discounted Rate Agreement are in any way modified by order, rulemaking,
regulation or policy of the Federal Energy Regulatory Commission, Tennessee and
Roanoke may mutually agree to amend this Discounted Rate Agreement in order to
ensure that the original commercial intent of the parties is preserved. In the
event that the parties cannot achieve mutual agreement, Tennessee reserves the
right to immediately terminate this Discounted Rate Agreement.

If Roanoke is interested in entering into the Discounted Rate Agreement for firm
capacity in accordance with the terms proposed above, please have the authorized
representative of Roanoke execute this Discounted Rate Agreement, and return to
the undersigned. This Discounted Rate Agreement will become binding upon the
parties only after it then is accepted and executed by Tennessee's authorized
representative on the below "Agreed to and Accepted" portion. One fully executed
copy will be returned for your records.
If an executed Discounted Rate Agreement is not returned via mail, email to
Alison_Stringerindermorgan.com or facsimile to 713-369-9305 on or before May 31,
2016, then the Discounted Rate Agreement is nullified, and Roanoke will be
billed Tennessee's maximum reservation and commodity rates under Rate Schedule
FT-A






--------------------------------------------------------------------------------












Sincerely,
        
/s/ Alison G. Stringer
Alison G. Stringer
Account Director, Marketing








ACCEPTED AND AGREED TO
This 17 Day of May 2016


        
COMPANY:


TENNESSEE GAS PIPELINE COMPANY, L.L.C.


By: /s/ Sital Mody    
Name: Sital Mody
Title: Vice President & Business Development








ACCEPT ED AND AGREED TO
This 12 Day of May 2016




ROANOKE GAS COMPANY


By: /s/ John S. D’Orazio
Name: John S. D’Orazio
Title: President & CEO












